chief_counsel department of the treasury internal_revenue_service washington d c date number info release date conex-128224-05 cc tege eoeg et2 uil the honorable jay inslee member u s house of representatives 64th avenue west suite mountlake terrace wa attention alyssa walz dear congressman inslee i apologize for the delay in responding to your inquiry dated date on behalf of mr ----------------- mr ----------- a participant in the ------------------------------lawsuit asked for the latest information on the taxation of distributions from the settlement of the lawsuit he said he has been waiting for his distribution i regret that the law prohibits me from responding to you about his inquiry sec_6103 of the internal_revenue_code i cannot disclose any taxpayer_return_information including information about whether a matter is pending before the irs without the written authorization of the taxpayer or taxpayers affected by the disclosure i am sorry that i cannot provide more information if i can assist you further please contact me or ---------------------------- id ------------- at sincerely lynne camillo branch chief employment_tax branch office of the associate chief_counsel tax exempt government entities
